To vacate an order dismissing an appeal taken by plaintiff (relator), from a judgment rendered by a justice of the peace in favor of plaintiff for $308 damages and $2.60 costs.
Granted October 30, 1894, with costs against plaintiff and appellee.
Immediately upon the rendition of the judgment defendant paid the amount of both damages and costs to the justice and it was insisted for respondent that appellánt had not paid the costs. Relator, insisted that under How. Stat. Sec. 7019, the appeal, should not have been dismissed because appellant and the justice were the only persons interested, by virtue of the judgment appealed from, in the question of costs.
See Swarthout vs. Circuit Judge, 99 M., 347. No. 205.